Citation Nr: 0410722	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hemorrhoids.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected osteoarthritis, left knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected osteoarthritis, right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal is being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

Finally, the Board notes that in September 2003, the veteran filed 
a claim for service connection for Type II Diabetes Mellitus and 
any associated conditions secondary to Agent Orange exposure.  
This matter has not been addressed by the RO in a rating action; 
thus it is hereby referred to the RO for appropriate action.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) was 
signed into law by the President.  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record reflects that the veteran has not been 
notified by the RO of the notice and duty to assist provisions in 
the VCAA in regard to these claims, specifically, the July 2001 RO 
letter addresses service connection claims, but does not inform 
the veteran of the evidence and/or information necessary to 
support a claim for an increased rating.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Furthermore, the Board notes that VA treatment records dated in 
2001 and 2002 demonstrate painful range of motion in the knees, 
the issuance of a knee brace, and complaints of knee instability.  
In light of this evidence, the Board concludes that an additional 
VA examination of the veteran's service-connected right and left 
knee disabilities is warranted.  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002), and any other applicable legal 
precedent, is fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The veteran should be afforded a VA examination, with an 
appropriate specialist, to determine the current nature and 
severity of his service-connected right and left knee 
disabilities.  The veteran's claims file should be made available 
to the examiner prior to the examination, and the examiner is 
requested to review the entire claims file in conjunction with the 
examination.  All tests and studies deemed necessary by the 
examiner should be performed and the findings reported in detail.  
Based on a review of the claims file and the clinical findings of 
the examination, the examiner is requested to identify all 
subjective and objective manifestations of the veteran's right and 
left knee disabilities, including ranges of motion with a notation 
of any additional functional loss due to pain, weakness, fatigue 
or incoordination.  The examiner is requested to note the presence 
or absence of ankylosis, dislocated cartilage, arthritis, 
recurrent subluxation, and lateral instability.  If recurrent 
subluxation or lateral instability is found, the examiner should 
express an opinion as to whether it is best described as slight, 
moderate, or severe.  A complete rationale should be provided for 
each opinion expressed.  

3.  After any necessary notice and development has been completed, 
the RO should again review the record.  If any benefit sought on 
appeal for which a notice of disagreement has been filed remains 
denied, the veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, this case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is to 
ensure compliance with due process procedures and obtain further 
development of the record.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





